8DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This Office Action is in response to Amendments/Remarks filed on September 07, 2021.

Claim Objections
Claim 15 is objected to because of the following informalities: the limitation “an a hole” appears to read “a hole”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0311245 A1 Yamazaki et al. (“Yamazaki”).											As to claim 15, Yamazaki discloses an image sensor, comprising: a semiconductor substrate (40) including a floating diffusion region (FD); a photoelectric conversion part (60) on the semiconductor substrate (40); a molding pattern (175, 180) on the semiconductor substrate (40) and including an a hole therethrough; and a transfer transistor (52, 53, 103) connecting the photoelectric conversion part (60) to the 
    PNG
    media_image1.png
    537
    677
    media_image1.png
    Greyscale
The planarization pattern is a flat pattern).							As to claim 16, Yamazaki further discloses wherein the channel pattern (130) and the planarization pattern (171) are locally disposed in the hole of the molding pattern (175, 180) (See Fig. 19).									As to claim 17, Yamazaki discloses further comprising an interlayered insulating layer (120) defining a bottom surface of the hole, wherein the channel pattern (130) comprises: the sidewall portion (231, 232); and a center portion (233) extending from the sidewall portion (231, 232) to a region at the bottom surface of the hole (See Fig. 19, ¶ 0247) (Notes: the limitation “extend” is defined as to stretch out; draw out to the full length by Dictionary.com).										As to claim 18, Yamazaki further discloses wherein the channel pattern (130) has a conformal shape extending along the side surface of the hole and the bottom surface of the hole (See Fig. 19).										As to claim 19, Yamazaki further discloses wherein the sidewall portion (231, 232) has ring shape extending along an edge of the center portion (232) (See Fig. 19).		Further regarding claim 15, the limitation “hole” is a product-by-process limitation that does not structurally distinguish the claimed invention over the prior art. It has been held it has been held that “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).								The structure implied by the process steps should be considered when assessing In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).		
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2011/0019042 A1 Yamaguchi (“Yamaguchi”) in view of U.S. Patent Application Publication No. 2015/0349129 A1 Ikeda (“Ikeda”).		As to claim 23, although Yamaguchi discloses an image sensor, comprising: a semiconductor substrate (22) including a first surface and a second surface opposite the first surface; a first floating diffusion region (51) and a second floating diffusion region (53) disposed on the first surface of the semiconductor substrate (22); a first photoelectric conversion part (39) on the second surface; a second photoelectric conversion part (PD1, PD2) disposed in the semiconductor substrate (22); a molding pattern (88) on the first surface and including an opening; a planarization pattern (61) in the opening; and a first transfer transistor (Tr14) connecting the first photoelectric conversion part (39) to the first floating diffusion region (51), wherein the first transfer transistor (Tr14) comprises a channel pattern (86) and a first transfer gate electrode (84), the channel pattern (86) comprising a semiconductor, and the channel pattern (86) comprises a sidewall portion that covers a side surface of the opening, and a center portion that extends from the sidewall portion to a region on the first transfer gate electrode (84) (See Fig. 1, Fig. 3, Fig. 35, ¶ 0198-¶ 0222) (Notes: the molding pattern defines the opening that is filled by elements. Further, the limitation “cover” is defined as to spread on or over; apply to, “portion” is defined as a part of any whole, either separated from or integrated with it, and “connect” is defined as to join, link, or fasten together; unite or bind by Dictionary.com), Yamaguchi does not further disclose wherein the semiconductor is an oxide semiconductor.							However, Ikeda does disclose wherein the semiconductor is an oxide semiconductor (See ¶ 0054).										In view of the teaching of Ikeda, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Yamaguchi to have wherein the semiconductor is an oxide semiconductor because the oxide semiconductor has a lower off-state current to prevent leakage of charge (See ¶ 0054).	

Allowable Subject Matter
Claims 1-7, 9, 11-12, and 14 are allowed.
	
Response to Arguments
Applicant's arguments with respect to claim 15 have been considered but are moot in view of the new ground(s) of rejection.
Applicant's arguments filed on September 07, 2021 have been fully considered but they are not persuasive. Applicants argue “floating diffusion region 51 is on front surface 24 of substrate 22…as would be necessary to meet the features of claim 23.” 		This is not found persuasive because the limitation “on” appears to suggest different interpretations. The limitation “a first floating diffusion region (FD3) and a .
Applicants further argue “transistor Tr14 is not connected to floating diffusion region 51 in any of Figs. 3 and 35.” 								This is not found persuasive because the limitation “connect” is defined to be to join, link, or fasten together; unite or bind by Dictionary.com, where no electrical or direct physical connection is specified. Since the transistor (Tr14) joins/links/fastens together first photoelectric conversion part (39) above thereof to the first floating diffusion region (51) below thereof by direct/indirect physical/electrical connection, the limitation is met by Yamaguchi.

Conclusion
Prior art made of record is considered pertinent to Applicants’ disclosure: Yamazaki et al. (US 2012/0319102 A1).
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438. The examiner can normally be reached M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DAVID CHEN/Primary Examiner, Art Unit 2815